In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 12-635V
                                     Filed: March 21, 2016
                                      Not for Publication

*************************************
LAURA M. STOLOWSKI,                         *
                                            *
               Petitioner,                  *
                                            *                Damages decision based on
 v.                                         *                stipulation; rheumatologic disorder;
                                            *                immunologic disorder; rheumatoid
SECRETARY OF HEALTH                         *                arthritis; other rheumatologic
AND HUMAN SERVICES,                         *                defects; influenza (“flu”) vaccine
                                            *
               Respondent.                  *
                                            *
*************************************
Ramon Rodriguez, III, Richmond, VA, for petitioner.
Justine E. Walters, Washington, DC, for respondent.

MILLMAN, Special Master

                              DECISION AWARDING DAMAGES 1

        On March 18, 2016, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Petitioner alleges that she suffered rheumatologic
disorder, immunologic disorder, rheumatoid arthritis, and other rheumatologic defects that were
caused or significantly aggravated by her October 7, 2009 receipt of influenza (“flu”) vaccine.
Petitioner further alleges that she suffered the residual effects of this injury for more than six
months. Respondent denies that petitioner’s alleged rheumatologic disorder, immunologic
disorder, rheumatoid arthritis, other rheumatologic defects, or any other injury, were caused by flu
vaccine. Nonetheless, the parties agreed to resolve this matter informally.


1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that all
decisions of the special masters will be made available to the public unless they contain trade secrets or
commercial or financial information that is privileged and confidential, or medical or similar information
whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a decision is
filed, petitioner has 14 days to identify and move to redact such information prior to the document=s
disclosure. If the special master, upon review, agrees that the identified material fits within the banned
categories listed above, the special master shall redact such material from public access.
        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set forth therein. Pursuant to the stipulation, the court awards:

      a. a lump sum of $130,000.00, in the form of a check payable to petitioner; and

      b. a lump sum of $27,558.01, representing reimbursement of a Medicaid lien. The award shall
         be in the form of a check for $27,558.01, made payable jointly to petitioner and

                         Treasurer, State of New Jersey
                         Health Management Systems, Inc.
                         P.O. Box 416522
                         Boston, MA 02241-6522
                         Medicaid ID: 132082129001

         Petitioner agrees to endorse this check to the Treasurer of the State of New Jersey. The
    awards represent compensation in satisfaction of 42 U.S.C. § 300aa-15(a).

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: March 21, 2016                                                              s/ Laura D. Millman
                                                                                      Laura D. Millman
                                                                                       Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2